    Case 21-04058       Doc 65     Filed 03/25/21 Entered 03/25/21 17:56:50                Desc Main
                                     Document     Page 1 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IN RE:                                     §    Chapter 11
                                           §
SPHERATURE INVESTMENTS LLC                 §    CASE NO. 20-42492
et al.                                     §
                                           §
_______________________________________§
                                           §
SPHERATURE INVESTMENTS LLC,                §
                                         1
et al. d/b/a World Ventures Holdings, LLC §
                                           §
                     Plaintiff,            §
                                           §
v.                                         §    Adversary No. 21-04058
                                           §
KENNETH E. HEAD                            §
                                           §
                     Defendants.           §
______________________________________________________________________________

       DEFENDANT’S OBJECTIONS TO THE DECLARATIONS OF ERIC HAYNES
                AND JUSTIN SPARKS AND MOTION TO STRIKE
______________________________________________________________________________

        Kenneth E. Head, Defendant (“Head”), files these Objections to the Declarations of Eric

Haynes and Justin Sparks and Motion to Strike (“Objection”) and, in support of same, would

respectfully show as follows:

                                         I. BACKGROUND

        1.      Debtors’ Application for Preliminary Injunction is set for hearing on March 26,

2021 at 10:00 a.m.




1
  The “Debtors” or “WorldVentures”) in the above-described jointly administered Chapter 11 bankruptcy cases
(“Cases”) are Spherature Investments LLC (“Spherature”) EIN#5471, Rovia, LLC (“Rovia”) EIN#7705,
WorldVentures Marketing Holdings, LLC (“WV Marketing Holdings”) EIN#3846, WorldVentures Marketplace,
LLC (“WV Marketplace”) EIN#6264, WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255,
WorldVentures Services, LLC (“WV Services”) EIN#2220.

DEFENDANT’S OBJECTIONS TO THE DECLARATIONS OF
ERIC HAYNES AND JUSTIN SPARKS AND MOTION TO STRIKE                                                Page 1
  Case 21-04058       Doc 65     Filed 03/25/21 Entered 03/25/21 17:56:50             Desc Main
                                   Document     Page 2 of 6



       2.      On March 24, 2021, Plaintiff/Debtors Spherature Investments LLC, et al. dba

World Ventures Holdings, LLC filed the Declaration of Eric Haynes (“Haynes Declaration”)

(Dkt.053), and the Declaration of Justin Spark (“Sparks Declaration”) (Dkt.053), in support of

their Emergency Application for a Temporary Restraining Order and Preliminary Injunction and

Supporting Memorandum (“Application”) (Dkt.002).

       3.      Defendant Head objects to the testimony of Eric Haynes contained in the Haynes

Declaration, and objects to the testimony of Justin Sparks contained in the Sparks Declaration,

requests that the Court hear these Objections prior to ruling on Plaintiff’s Application, that the

Court sustain these objections, and requests that the Court strike the following testimony.

                     II. OBJECTIONS TO HAYNES DECLARATION

       4.      Defendant objects to the second sentence of Paragraph 5 of the Haynes Declaration

because it is not relevant and is inadmissible opinion testimony, especially considering that

Debtors refuse to allow Haynes to testify as to the basis of such opinion.

       5.      Defendant Head objects to Paragraph 8 of the Haynes Declaration because the

Limited Solicitation Agreement is the best evidence of the terms and conditions of that agreement.

       6.      Defendant Head objects to Paragraph 9 of the Haynes Declaration because it is not

relevant to any issue in this matter, and the Limited Solicitation Agreement is the best evidence

the terms and conditions of that agreement.

       7.      Defendant Head objects to Paragraph 10 of the Haynes Declaration because it is

not relevant to any issue in this matter, and the Limited Solicitation Agreement is the best evidence

the terms and conditions of that agreement.




DEFENDANT’S OBJECTIONS TO THE DECLARATIONS OF
ERIC HAYNES AND JUSTIN SPARKS AND MOTION TO STRIKE                                            Page 2
  Case 21-04058       Doc 65     Filed 03/25/21 Entered 03/25/21 17:56:50             Desc Main
                                   Document     Page 3 of 6



       8.      Defendant Head objects to Paragraph 11 of the Haynes Declaration because it is

not relevant to any issue in this matter, and the Limited Solicitation Agreement is the best evidence

the terms and conditions of that agreement.

       9.      Defendant Head objects to Paragraph 12 of the Haynes Declaration because it is

not relevant to any issue in this matter, and the Limited Solicitation Agreement is the best evidence

the terms and conditions of that agreement.

       10.     Defendant Head objects to Paragraph 13 of the Haynes Declaration because it is

not relevant to any issue in this matter, and the Limited Solicitation Agreement is the best evidence

the terms and conditions of that agreement.

       11.     Defendant Head objects to Paragraph 14 of the Haynes Declaration because it is

not relevant to any issue in this matter, and the Limited Solicitation Agreement is the best evidence

the terms and conditions of that agreement.

       12.     Defendant Head objects to Paragraph 15 of the Haynes Declaration because it

constitutes a legal opinion and the referenced email is not ambiguous such that the email is the

best evidence of the terms of that document.

       13.     Defendant Head objects to Paragraph 16 of the Haynes Declaration because the

Employment Agreement is the best evidence the terms and conditions of that agreement.

       14.     Defendant Head objects to Paragraph 17 of the Haynes Declaration because it is

not relevant to any issue in this matter, and the Limited Solicitation Agreement is the best evidence

the terms and conditions of that agreement.

       15.     Defendant Head objects to the first sentence of Paragraph 18 of the Haynes

Declaration because it is not based on personal knowledge or constitutes hearsay. Defendant Head




DEFENDANT’S OBJECTIONS TO THE DECLARATIONS OF
ERIC HAYNES AND JUSTIN SPARKS AND MOTION TO STRIKE                                           Page 3
  Case 21-04058       Doc 65     Filed 03/25/21 Entered 03/25/21 17:56:50           Desc Main
                                   Document     Page 4 of 6



objects to the second sentence of Paragraph 18 of the Haynes Declaration because the Limited

Solicitation Agreement is the best evidence of the terms and conditions of that agreement.

                     III. OBJECTIONS TO HAYNES DECLARATION

       16.     Defendant objects to the fourth sentence of Paragraph 9 of the Sparks Declaration

because it constitutes a legal conclusion.

       17.     Defendant objects to the fourth sentence of Paragraph 10 of the Sparks Declaration

because it is not based on personal knowledge and is speculative. Defendant objects to the fifth

sentence of Paragraph 10 of the Sparks Declaration because it constitutes a legal conclusion.

       18.     Defendant objects to the first and second sentences of Paragraph 12 of the Sparks

Declaration because it is not relevant, not based on personal knowledge and constitutes hearsay.

       19.     Defendant objects to the first and fifth sentences of Paragraph 13 of the Sparks

Declaration because it constitutes a legal conclusion.

       20.     Defendant objects to the fourth sentence of Paragraph 14 of the Sparks Declaration

because it is not based on personal knowledge and is speculative.

       21.     Defendant objects to the eighth and eleventh sentences of Paragraph 14 of the

Sparks Declaration because it constitutes a legal conclusion.

                                             IV. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Kenneth E. Head respectfully requests that

the Court take notice of his Objections to the Declarations of Eric Haynes and Justin Sparks, that

the Court sustain such Objections and strike such testimony, and for such other and further relief

as the Defendant may show himself to be justly entitled.




DEFENDANT’S OBJECTIONS TO THE DECLARATIONS OF
ERIC HAYNES AND JUSTIN SPARKS AND MOTION TO STRIKE                                           Page 4
  Case 21-04058        Doc 65      Filed 03/25/21 Entered 03/25/21 17:56:50               Desc Main
                                     Document     Page 5 of 6



Dated: March 25, 2021

                                                Respectfully submitted,

                                                SINGER & LEVICK, P.C.

                                                By:       /s/ Todd A. Hoodenpyle
                                                         Todd A. Hoodenpyle
                                                         State Bar No. 00798264
                                                         hoodenpyle@singerlevick.com
                                                         Michelle E. Shriro
                                                         State Bar No. 18310900
                                                         mshriro@singerlevick.com

                                                16200 Addison Road, Suite 140
                                                Addison, Texas 75001
                                                Phone: 972.380.5533
                                                Fax: 972.380.5748

                                                ATTORNEYS FOR DEFENDANT
                                                KENNETH E. HEAD

                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been electronically
mailed to the parties that are registered or otherwise entitled to receive electronic notices in this case
pursuant to the Electronic Filing Procedures in this District, and upon the following party via electronic
mail, on this, the 25th day of March, 2021.

Via Email: slockhart@foley.com

Steven C. Lockhart
Foley & Lardner LLP
2021 McKinney Avenue, Suite 1600
Dallas, Texas 75201

                                                          /s/ Todd A. Hoodenpyle
                                                         Todd A. Hoodenpyle




DEFENDANT’S OBJECTIONS TO THE DECLARATIONS OF
ERIC HAYNES AND JUSTIN SPARKS AND MOTION TO STRIKE                                               Page 5
  Case 21-04058        Doc 65      Filed 03/25/21 Entered 03/25/21 17:56:50              Desc Main
                                     Document     Page 6 of 6



                               CERTIFICATE OF CONFERENCE

        I hereby certify that, on this 25th day of March, 2021, I conferred with Steven Lockhart, counsel
for Debtors, regarding the objections and motion to strike, and he indicated that due to the hearing
preparations, he was unable to review each of the objections to each of the paragraphs and therefore
opposes the relief requested.

                                                         /s/ Todd A. Hoodenpyle
                                                        Todd A. Hoodenpyle




DEFENDANT’S OBJECTIONS TO THE DECLARATIONS OF
ERIC HAYNES AND JUSTIN SPARKS AND MOTION TO STRIKE                                              Page 6
